1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY and TICOR TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       WELLS FARGO BANK, N.A.,                          Case No.: 2:21-CV-00383-KJD-EJY
19
                              Plaintiff,                STIPULATION AND ORDER TO
20                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                   THIRD REQUEST
22     INC. et al.,
23                            Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company (“Chicago Title”) and Ticor Title of Nevada, Inc. (“Ticor Agency”)

27   (collectively “Defendants”) and plaintiff Wells Fargo Bank, National Association (“Wells

28   Fargo”), by and through their respective attorneys of record, which hereby agree and stipulate as

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1    follows:
2           1.      On March 5, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On March 7, 2021, Chicago Title removed the instant case to the United States
5    District Court for the State of Nevada (ECF No. 1);
6           3.      On April 12, 2021, the Court granted the parties’ first stipulation for an extension
7    of time to respond to the complaint (ECF No. 9);
8           4.      On May 20, 2021, the Court granted the parties’ second stipulation for an
9    extension of time to respond to the complaint (ECF No. 18);
10          5.      Counsel for Defendants request a two-week extension, through and including
11   Thursday, June 17, 2021 for Defendants to file their respective responses to Wells Fargo’s
12   complaint to afford Defendants’ counsel additional time to review and respond to Wells Fargo’s
13   complaint.
14          6.      Counsel for Wells Fargo does not oppose the requested extension;
15          7.      This is the third request for an extension made by counsel for Defendants, which is
16   made in good faith and not for the purposes of delay.
17          8.      This stipulation is entered into without waiving any of Defendants’ objections
18   under Fed. R. Civ. P. 12.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Thursday, June 17, 2021.
3    Dated: May 26, 2021                        SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      FIDELITY NATIONAL TITLE GROUP,
7                                                     INC., CHICAGO TITLE INSURANCE
                                                      COMPANY and TICOR TITLE OF
8                                                     NEVADA, INC.
9    Dated: May 26, 2021                        WRIGHT FINLAY & ZAK, LLP
10

11                                              By:    /s/-Darren T. Brenner
                                                      DARREN T. BRENNER
12
                                                      Attorneys for Plaintiff
                                                      WELLS FARGO BANK, NATIONAL
13
                                                      ASSOCIATION
14
     IT IS SO ORDERED.
15
            Dated this 27th day of May, 2021.
16

17                                              __________________________________________
18                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
